IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                          :   No. 2507 Disciplinary Docket No. 3
                                          :
DAVID TEVIS SHULICK                       :   Board File No. C2-18-451
                                          :
                                          :   (United States District Court for the
                                          :   Eastern District of Pennsylvania, Case No.
                                          :   2:16-cr-00428)
                                          :
                                          :   Attorney Registration No. 74333
                                          :
                                          :   (Montgomery County


                                        ORDER

PER CURIAM
       AND NOW, this 11th day of September, 2018, Respondent David Tevis Shulick’s

Petition for Leave to Supplement his Answer is granted.        Following review of the

responses to a rule to show cause why Respondent should not be placed on temporary

suspension, the Rule is made absolute, and Respondent is placed on temporary

suspension.    See Pa.R.D.E. 214(d)(2).    He shall comply with all the provisions of

Pa.R.D.E. 217.

       Respondent’s right to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this Order pursuant to Pa.R.D.E.

214(f)(2) are specifically preserved.